Exhibit 10.2

 

AMENDMENT

TO

COURIER CORPORATION

2005 STOCK EQUITY PLAN FOR

NON-EMPLOYEE DIRECTORS

 

A.                                   The Courier Corporation 2005 Stock Equity
Plan for Non-employee Directors (the “Plan”), effective November 3, 2004,
amended December 7, 2006, is hereby amended pursuant to the authority reserved
in Section 9 thereof:

 

a.               Section 7(e) (Method of Exercise) is hereby amended by adding
the following paragraph at the end thereof:

 


“ALTERNATIVELY, THE PARTICIPANT MAY CHOOSE TO EXERCISE HIS OR HER OPTION BY
MEANS OF A “NET EXERCISE” ARRANGEMENT PURSUANT TO WHICH THE COMPANY WILL REDUCE
THE NUMBER OF SHARES OF STOCK ISSUABLE UPON EXERCISE BY THE LARGEST WHOLE NUMBER
OF SHARES WITH A FAIR MARKET VALUE THAT DOES NOT EXCEED THE AGGREGATE EXERCISE
PRICE.”

 

B.                                     Except as amended herein, the Plan is
confirmed in all other respects.

 

C.                                     The effective date of this Amendment is
July 15, 2009.

 

Approved by the Board of Directors, July 15, 2009

 

--------------------------------------------------------------------------------

 